Citation Nr: 0909544	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  06-38 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for chronic 
myeloproliferative disorder as secondary to malaria.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Fitch, Counsel




INTRODUCTION

The Veteran served on active duty from August 1966 to August 
1969.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of the 
Newark, New Jersey, Department of Veterans Affairs (VA) 
Regional Office (RO) which, in part, granted service 
connection for PTSD, evaluated as 30 percent disabling from 
March 31, 2005.  The Veteran perfected an appeal of the 
decision seeking a higher initial rating.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  The RO also declined to 
reopen a claim of entitlement to service connection for 
malaria and denied service connection for splenomegaly and 
chronic myeloproliferative disorder, both claimed as 
secondary to malaria.  

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in January 2008.  At the 
January 2008 hearing, the Veteran withdrew his appeal of the 
claim for service connection for hepatitis B as secondary to 
malaria.  See 38 C.F.R. § 20.204 (2007).  Hence, that issue 
is no longer in appellate status.

In a February 2008 decision, the Board increased the 
evaluation of the Veteran's PTSD to 50 percent disabling and 
found that new and material evidence had been submitted to 
reopen the Veteran's previously-denied claim of entitlement 
to service connection for malaria.  The Board further found 
that additional development of the evidence was necessary 
prior to rendering a decision on the merits as to the issues 
of entitlement to service connection for malaria, as well as 
entitlement to service connection for splenomegaly, and 
chronic myeloproliferative disorder, both claimed as 
secondary to malaria.  These issues were remanded.  

In August 2008, the RO granted service connection for malaria 
and splenomegaly, each evaluated as noncompensable effective 
March 31, 2005.  



REMAND

After a careful review of the claims folder, the Board finds 
that the Veteran's claim must be remanded for further action.

When the Veteran's claim was previously before the Board in 
February 2008, it was remanded for further development.  In 
doing so, the Board directed that a VA  examination should 
be scheduled to determine among other things whether there 
has been any aggravation of any identified disability to 
include chornic myeloproliferative disorder, as a result of 
the malaria or residuals therefrom diagnosed and, if so, 
specify the degree of aggravation. 

The record reveals that the Veteran was afforded a VA 
examination in July 2008.  The examiner noted that the 
myeloproliferative disease was indicated to be not likely 
related to his malaria.  However, the examiner did not opine 
regarding the etiology of chronic myeloproliferative disease, 
or whether there has been any aggravation of any identified 
disability, including myeloproliferative disease, as a result 
of the malaria or residuals therefrom diagnosed and, if so, 
the degree of aggravation.

Based on the foregoing, the Board concludes that this matter 
must be remanded for compliance with the Board's February 
2008 remand instructions.  The Court has held that a remand 
by the Board confers on the Veteran or other claimant, as a 
matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).   

Upon remand, the RO should arrange for the Veteran's claims 
folder to be reviewed by the examiner who prepared the July 
2008 examination report (or a suitable substitute if that 
examiner is unavailable), for the purpose of preparing an 
addendum that addresses etiology of chronic 
myeloproliferative disorder, and whether there has been any 
aggravation of any identified disability, including 
myeloproliferative disease, as a result of the malaria or 
residuals therefrom diagnosed and, if so, to specify the 
degree of aggravation.

In view of the above, this case is REMANDED to the RO for the 
following actions:

1.  The RO should arrange for the 
Veteran's claims folder to be reviewed 
by the examiner who prepared the July 
2005 VA examination report (or a 
suitable substitute if that examiner is 
unavailable), for the purpose of 
preparing an addendum that addresses 
the etiology of chronic 
myeloproliferative disorder, and 
whether there has been any aggravation 
of any identified disability, including 
myeloproliferative disease, as a result 
of the malaria or residuals therefrom 
diagnosed and, if so, specify the 
degree of aggravation.  The entire 
claims file should be reviewed by the 
examiner(s) in connection with the 
examination.  A complete rationale 
should be provided for any opinion 
expressed.  

2.  The RO should review the claims file 
to ensure that all of the above requested 
development has been completed.  In 
particular, the RO should ensure that the 
requested examination and opinion are in 
complete compliance with the directives 
of this remand and, if they are not, the 
RO should take corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  

3.  Thereafter, the RO should 
readjudicate the claim.  If any benefit 
sought on appeal remains denied, the 
Veteran should be provided a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




